EXHIBIT 10.7

CEC ENTERTAINMENT, INC.

FORM OF NON-EMPLOYEE DIRECTORS STOCK OPTION AGREEMENT

[This is a Transferable Agreement/This is a Non-Transferable Agreement]

THIS NON-EMPLOYEE DIRECTORS STOCK OPTION CONTRACT (“the Contract”) is made and
entered into on                         , 20         (the “Granting Date”), by
and between CEC ENTERTAINMENT, INC., a Kansas corporation (the “Company”), and
                         (the “Optionee”).

WITNESSETH:

WHEREAS, the Shareholders of the Company (the “Shareholders”) have adopted the
CEC Entertainment, Inc. Non-Employee Directors Stock Option Plan (the “Plan”),
pursuant to which the President and Chief Financial Officer of the Company (the
“Committee”) may grant, from time to time, on or prior to the termination date
specified in the Plan, options to purchase shares of the Common Stock of the
Company to individuals who are non-employee directors of the Company or of any
of its Affiliates (as that term is defined in the Plan), in such amounts and
under such form of agreement as shall be determined by the Committee; and
WHEREAS, pursuant to the Plan, the Committee has determined that the Optionee
shall be granted an option to purchase shares of the Common Stock of the Company
on the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the parties hereto do
hereby agree as follows:

1. Incorporation of the Plan. A copy of the Plan is attached hereto and
incorporated herein by reference, and all of the terms, conditions and
provisions contained therein shall be deemed to be terms, conditions and
provisions of this Contract. All terms used herein which are defined in the Plan
shall have the meanings given them in the Plan. The terms and conditions of the
Plan will prevail in the event of any inconsistency between the terms and
conditions of this Contract and the Plan.

2. Grant of Option. Pursuant to the authorization of the Committee, and subject
to the terms, conditions and provisions contained in the Plan and this Contract,
the Company hereby grants to the Optionee, an option (the “Option”) to purchase
from the Company all or any part of an aggregate of              shares of
Common Stock of the Company, at the purchase price of $             per share.
The date first written above shall be deemed to be the Granting Date of the
Option.

3. Period of Exercise. The Option granted hereunder shall be exercisable from
time to time by the Optionee subject to the following restrictions:

(a) Vesting and Expiration Dates. Optionee may exercise up to an aggregate of
fifty percent (50%) of the option after January     , 20    , and an aggregate
of one hundred percent (100%) of the option after January     , 20    . The
Option shall expire at 12:00 midnight on January     , 20    .

 

Page 1 of 3



--------------------------------------------------------------------------------

(b) Exercise During Lifetime of Optionee. Except as my otherwise be provided for
in the Plan and this Contract, the Option shall be exercisable during the
lifetime of the Optionee only by him or her.

(c) Exercise after Death of Optionee. If an Optionee dies while serving as a
member of the Board of Directors of the Company, the Option shall be exercisable
(whether or not exercisable on the date of the death of such Optionee) by the
person or persons entitled to do so under the Optionee’s will, or, if the
Optionee shall fail to make testamentary disposition of said Option or shall die
intestate, by the Optionee’s legal representative or representatives, at any
time prior to the Expiration Date of the Option or within the time period
provided for in the Plan from the date of such death, whichever is the shorter
period. If an Optionee dies during the time period described in subsection
(d) below, the Option shall be exercisable (but only to the extent exercisable
on the date of death of such Optionee) by the person or persons described above
at any time within the time period provided for in the Plan after the date of
such death, but in no event after the Expiration Date of the Option.

(d) Cessation of Employment. If the directorship of the Optionee is terminated
for any reason other than (i) death of the Optionee, or (ii) on account of any
act of fraud or intentional misrepresentation or embezzlement, misappropriation
or conversion of assets or opportunities of the Company or any Affiliate, an
Option (to the extent otherwise exercisable on the date of such termination)
shall be exercisable by the Optionee at any time prior to the Expiration Date of
the Option or within the time period provided for in the Plan, whichever is the
shorter period. The Option of the Optionee shall automatically terminate as of
the date his or her directorship is terminated, if the directorship is
terminated on account of any act of (a) fraud or intentional misrepresentation,
or (b) embezzlement, misappropriation or conversion of assets or opportunities
of the Company or any Affiliate.

4. Manner of Exercise. The Option granted hereunder shall be exercised by
delivering to the Company from time to time within the time limits specified in
Paragraph 3 hereof a notice specifying the number of shares the Optionee then
desires to purchase (and with respect to which the Optionee has acquired the
right to purchase, as described in Paragraph 3(a) above), together with either:
(i) cash or other instrument acceptable to the Company for an amount equal to
the option price for such number of shares; or (ii) with the prior consent of
the Committee, and upon receipt of all regulatory approvals, certificate for
Common Stock of the Company, valued at the Fair Market Value (determined as
provided in the Plan) of such Common Stock on the date of exercise of this
option, as payment of all or any portion of the option price for such number of
shares; and (iii) such other instruments or agreements duly signed by the
Optionee as may be specified by the Company in order that the issuance of such
number of shares comply with applicable rules and regulations under the
Securities Act of 1933, as amended (the “Act”), any appropriate state securities
laws or any requirement of any national securities exchange or market system on
which such stock may be traded. As soon as practicable after any such exercise
of the Option in whole or in part by the Optionee, the Company will deliver to
the Optionee a certificate or electronic recording of any such shares acquired
by Optionee through the exercise of his or her Options.

 

Page 2 of 3



--------------------------------------------------------------------------------

5. Withholding. To the extent required by law the Company shall withhold any
taxes required to be withheld under any applicable Federal, state or other law
and transmit such withheld amounts to the appropriate taxing authority. The
Company may condition the transfer of stock after the exercise of the Option
upon the Optionee’s remittance to the Company of the amount of employment taxes
which are required to be withheld or, with the consent of the Committee, to
satisfy such withholding obligation by means of Share Withholding, as such term
is defined in the Plan.

6. Notices. All notices, surrenders and other communications required or allowed
to be made or given in connection with the Option granted hereunder shall be in
writing, shall be effective when received, and shall be hand delivered or sent
by registered or certified mail (i) if to the Company, to CEC Entertainment,
Inc., 4441 West Airport Freeway, Irving, Texas 75062, or (ii) if to the
Optionee, to the Optionee at the address shown beneath his or her signature
hereto, or to such other address as to which may have notified the Company
pursuant to this section.

7. Binding Effect. This Contract shall bind, and except as specifically provided
in the Plan and this Contract, shall inure to the benefit of, the respective
heirs and legal representatives of the parties hereto.

8. Governing Law. This Contract and the rights of all persons claiming hereunder
shall be construed and determined in accordance with the laws of the State of
Texas.

9. Multiple Counterparts. This Contract may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
officer hereunto duly authorized and the Optionee has hereunto set his or her
hand, effective as of the date and year first written above.

 

  CEC ENTERTAINMENT, INC.   By:       Name:       Title:    

 

ATTESTED TO:       , Secretary

 

      Optionee Signature   Printed Name:       Location Number:    

  Tax I.D. Number:    

  Address:  

4441 West Airport Freeway

Irving, Texas 75062

 

Page 3 of 3